Exhibit 10.3

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is made and entered into as of this
9th day of March, 2012, by and among AE Holdings Corp., a Massachusetts
corporation (the “Company”) and Global Companies LLC, a Delaware limited
liability company (“Global”).  The Company and Global are sometimes hereinafter
referred to each as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Global is willing to provide certain services to the Company, upon the
terms and subject to the conditions herein contained; and

 

WHEREAS, the Company desires to receive such services from Global, upon the
terms and subject to the conditions herein contained.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and Global
hereby agree as follows:

 

1.                                       Services.  Global hereby agrees to
provide to the Company various services during the Service Period (defined
below), including, without limitation, tax, accounting, treasury and legal
support services (collectively, the “Services”).  The Services shall be rendered
at such times as are reasonably requested by the Company, giving due regard to
Global’s operations and other responsibilities.  The Services may not be
expanded except in accordance with Paragraph 9 of this Agreement.

 

2.                                       Service Period.  Global shall provide
Services to the Company from the date hereof until March 15, 2014, and
thereafter for such two (2) year periods of time as Global and the Company shall
mutually agree (the “Service Period”).  Notwithstanding the foregoing, the
Company may terminate its receipt of some or all of the Services upon one
hundred eighty (180) days advance written notice.

 

3.                                       Compensation.  In order to reimburse
Global, on a non-profit basis, for costs incurred by it in connection with
providing the Services, the Company shall pay to Global an amount equal to
$15,000.00 per annum, payable in equal monthly installments (the “Monthly
Services Fee”); provided, however, subject to the approval of the Conflicts
Committee of Global Partners LP, the Monthly Services Fee shall be reviewed and
amended in order to more accurately and equitably reflect the Services rendered.

 

4.                                       Indemnification.  In as much as Global
is performing the Services on an at cost basis and not for the purpose of making
a profit, the Company shall indemnify and hold harmless Global, and its
officers, directors, employees, members, agents and representatives
(collectively, the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and expenses (including reasonable attorneys’ fees
and expenses) suffered or incurred by any Indemnitee which arise out of or are
related to any action of Global or any of its employees taken while performing
Services for the benefit of, or on behalf of, the Company, except to the extent
that

 

--------------------------------------------------------------------------------


 

such losses, liabilities, damages, claims, and expenses are caused by the gross
negligence or willful misconduct of Global or any of its employees or agents.

 

5.                                       Relationship of the Parties.  Each
Party is retained by the other Party only for the purposes and to the extent set
forth in this Agreement, and shall serve such other Party solely as an
independent contractor.  Neither Party shall have any authority to enter into
agreements or commitments on behalf of the other Party or to bind the other
Party in any respect, except as expressly authorized in writing by such other
Party.  Neither Party shall be entitled to receive any payments from the other
Party by way of compensation, expenses, reimbursements or otherwise in respect
of the Services, except for the reimbursement to be paid as set forth herein. 
Nothing contained herein shall be construed as making either Party, or any of
its employees, an employee, officer, director or owner of any other Party
hereto.

 

6.                                       Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by Global and the
Company.  No such waiver or consent shall be deemed to be or shall constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given.

 

7.                                       Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be
addressed to the receiving Party’s address set forth below or to such other
address as a Party may designate by notice hereunder, and shall be either (a)
delivered by hand, (b) telexed, telecopied or made by confirmed facsimile
transmission, (c) sent by overnight courier, or (d) sent by certified or
registered mail, return receipt requested, postage prepaid.

 

If to the Company:

AE Holdings Corp.

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Secretary

 

Fax:

(781) 398-4165

 

 

 

If to Global:

Global Companies LLC

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Chief Accounting Officer and General Counsel

 

Fax:

(781) 398-4165

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been received:  (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above;
(b) if telexed, telecopied or made by facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise;
(c) if sent by overnight courier, on the next day following the day such mailing
is made (or in the case that such mailing is made on a Friday, Saturday or on
the day before a legal holiday, on the immediately following business day); or
(d) if sent by certified or registered mail,

 

2

--------------------------------------------------------------------------------


 

return receipt requested, on the date indicated as the receipt date on such
returned receipt, or on the 5th day following the time of such mailing thereof
to such address (or in the case that such 5th day is a Saturday, Sunday or a
legal holiday, on the immediately following business day), if a receipt is not
returned.

 

8.                                       Successors and Assigns.  This Agreement
may not be assigned in whole or in part without the written consent of all of
the non-assigning Parties.  This Agreement shall be binding upon and inure to
the benefit of Global and the Company, and each of their respective successors
and assigns.

 

9.                                       Entire Agreement/Amendment.  This
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and except as otherwise provided herein, supersedes all
prior agreements or understandings written or oral in respect thereof.  This
Agreement may be amended or modified at any time or from time to time only by a
written instrument signed by the Parties hereto.

 

10.                                 Enforcement.  The provisions of this
Agreement shall be regarded as divisible, and if any of said provisions or any
part hereof are declared invalid or unenforceable by a court of competent
jurisdiction, the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

 

11.                                 Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles thereof.

 

13.                                 Headings.  The paragraph headings contained
herein are for convenience and reference only and shall not be given effect in
the interpretation of any term or condition of this Agreement.

 

14.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall be deemed one and the same instrument.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

AE HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Richard Slifka

 

 

Richard Slifka

 

 

Director and Treasurer

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------